Order unanimously modified on the law to grant the petition in accordance with same memorandum as in Matter of Walsh v Walsh (144 AD2d 947 [decided herewith]) and as modified affirmed with costs to petitioner. Memorandum: We add only that the record is sufficient for us to determine petitioner’s needs without remitting the matter to Family Court for a hearing. Thus, we award petitioner support in the sum of $681 per month (Matter of Morrison v Morrison, 132 AD2d 985). (Appeal from order of Onondaga County Family Court, McLaughlin, J.— spousal support.) Present — Dillon, P. J., Denman, Green, Law-ton and Davis, JJ.